[Graphic Image Missing] IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE ) IN RE NTS MORTGAGE INCOME FUND,) a Delaware corporation in dissolution. ) ) C. A. No. 7093-VCG ORDER This Court having considered NTS Mortgage Income Fund's Verified Petition to Continue Corporation in Dissolution Pursuant to 8 Del. C. § 278, and good cause having been shown; IT IS HEREBY ORDERED this 19th day of December, 2011 as follows: Pursuant to 8 Del. C. § 278, NTS Mortgage Income Fund's corporate existence shall continue until April 30, 2012 for purposes of winding up the corporate existence of NTS Mortgage Income Fund in accordance with 8 Del. C. § 278, unless an earlier date is requested by the Petitioner and ordered by this Court. /s/ Signature Vice Chancellor
